                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    TIMOTHY TALLEY,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
    DAVID MELBY, KARL HOFFMAN, DALIA SULIENE,
                                                                       14-cv-783-jdp
    HEALTH SERVICES UNIT MANAGER JANE DOE,
    and CATHY A. JESS,1

                              Defendants.


        Plaintiff Timothy Talley, appearing pro se, is an inmate at Columbia Correctional

Institution (CCI). Even after undergoing spinal fusion surgery, he says that he suffers such

severe pain that he cannot walk without assistance. In this lawsuit, he alleges that prison staff

was deliberately indifferent to his severe pain and physical condition. He brings claims under

the Eighth Amendment and the Rehabilitation Act.

        Defendants have filed a motion for summary judgment. I will grant that motion in part

and deny it in part. Some of Talley’s claims survive because the facts provided by the parties

raise complex issues concerning the adequacy of the treatment Talley received for his pain, and

the accommodations he received. I will recruit counsel to represent Talley at trial.




1
 I will substitute Cathy Jess, the current secretary of the Wisconsin Department of Corrections,
as the defendant concerning Talley’s Rehabilitation Act claim.
                                  PRELIMINARY MATTERS

A. Doe defendant

       Talley brings claims against a previously unidentified “Jane Doe” defendant who worked

as the Health Services Unit manager. In his summary judgment opposition, Talley identifies

Nurse Karen Anderson as the CCI Health Services manager during the events in question.

Talley’s identification of Anderson is well past his deadline for doing so. Even if I were inclined

to allow such a late amendment to the complaint, I would not do so here because adding

Anderson would be futile; Talley fails to provide any evidence suggesting that Anderson had

the authority to countermand the treatment decisions of the defendant doctors at issue in this

case. So I will dismiss the Doe defendant from the case.

B. Talley’s legal materials

       Talley has filed a motion asking the court for a copy of all of the documents that have

been filed in this case. Dkt. 60. He says that his legal materials, including his copies of his

medical records he had at the time, were taken during a prison lockdown in December 2017

and not returned, even after Talley made numerous inquiries. Defendants respond that there

is no record of Talley’s legal file being taken, and that he has not filed a formal internal

grievance about it. Any legal claims Talley might have for deprivation of his property do not

belong directly in this case. If he means to bring a claim about this deprivation, he will have to

file a new case after exhausting his administrative remedies.

       But Talley’s right to access this court by prosecuting this lawsuit is a matter I can

consider. Defendants say that upon court order, they will provide Talley with copies of the

docket. I will direct defendants to provide copies of each court filing up to December 22, 2017,

the date of the alleged confiscation. Those are docket nos. 1 to 48.


                                                2
        But this alleged deprivation seems to have little bearing on the summary judgment

briefing; defendants provided the court and Talley with more than 300 pages of medical records

as part of its motion for summary judgment, and Talley does not point to specific information

that he would have provided in opposition but could not. I will address defendants’ summary

judgment motion without waiting for Talley to be provided with copies of previous docket

entries.

C. Defendants’ late responses to Talley’s proposed findings

        Defendants have filed a motion to allow belated submission of their responses to

Talley’s proposed findings; counsel states that he inadvertently scheduled a longer internal

deadline for the submission, as if Talley had filed his own motion for summary judgment,

instead of a response opposing defendants’ motion. Dkt. 70, at 1. I will grant the motion,

although I note that defendants’ responses largely reiterate points made in their own proposed

findings and do not have a material effect on my rulings below.



                                  UNDISPUTED FACTS

        The following facts are drawn from the parties’ summary judgment materials and are

undisputed unless noted otherwise.

        Timothy Talley in an inmate at Columbia Correctional Institution (CCI), located in

Portage, Wisconsin. Defendant Dalia Suliene was a physician at CCI from 2006 to April 5,

2013. Defendant Karl Hoffmann was a physician at CCI from February 12, 2014 to early

2015. Defendant David Melby was employed at CCI as a unit manager for most of 2013 and

2014.




                                              3
       On November 16, 2012, Talley had spinal fusion surgery at University of Wisconsin

Hospital and Clinics. He had been diagnosed with L5/S1 spondylolisthesis and L4/5 foraminal

stenosis causing radiculopathy, which means that he suffered compression of the nerves from

the narrowing of disc space in his spine. Talley says that the surgery failed, which I take to

mean that he continued to suffer severe pain after the surgery.

       After surgery, Talley was discharged from UW Hospital and he returned to CCI on

November 19. The surgeon issued discharge orders, including orders for oxycodone, 20 mg

extended-release tablets, for ten days, and multiple daily doses of oxycodone, 5 mg tablets, at

doses of 5 to 20 mg concurrently for at least 13 days, with Talley being weaned off the drug

after that.2 Suliene initially prescribed Talley the 20 mg doses as recommended, but she did

not add the concurrent 5 mg doses. Rather, Suliene prescribed two weeks’ worth of 5 mg doses

following the 20-mg doses. The next day, Suliene changed Talley’s order of oxycodone to three

5 mg tablets, four times daily for five days, and then two 5 mg tablets four times daily as

needed, up to 30 tablets total. Suliene says she amended the order “to be more in line with the

recommendations as set forth in the UW discharge papers.” Dkt. 69, ¶ 14.

       Suliene prescribed the other medications contained in the surgeon’s discharge orders:

gabapentin (a pain reliever), clonazepam (a muscle relaxant), and medications for constipation.

She also continued other medications that the surgeon ordered to continue, including

acetaminophen, tramadol, and lidocaine ointment for pain relief. Oxycodone and tramadol are




2
 Talley’s medical record contains two versions of his “discharge medication list,” the one stated
above, and another including morphine instead of the extended-release oxycodone. Dkt. 59-1,
at 200–201. But Talley now appears to agree that he received oxycodone upon release from
the hospital, and his claims do not hinge on the precise type of narcotic pain medication he
was prescribed.


                                               4
both narcotic medications. Narcotics, especially in the inmate population, are highly restricted

and are not given out freely because the risks for abuse and dependency are high. Suliene also

ordered Talley a front-wheeled walker to help him ambulate post-surgery and physical therapy.

       Talley had four sessions with the physical therapist in addition to the initial evaluation

before refusing additional physical therapy treatment. Talley says he refused therapy because

he was in too much pain.

       On November 29, 2012, Talley complained that his oxycodone order had ended.

See Dkt. 59-1, at 111. Medical staff told him to use his other pain medications.

       On December 10, Suliene saw Talley, who complained of right thigh pain. Suliene

increased the dose of gabapentin due to Talley’s complaints of what appeared to be neurological

pain, and she told him to apply lidocaine topical ointment to his right thigh. Suliene placed a

request for Talley to have electromyography (EMG) testing on the thigh. A UW doctor stated

that Talley had “the classic findings of meralgia paresthetica,” nerve compression of the outer

thigh causing numbness and a burning or tingling sensation without associated muscle

weakness. Id. at 191. But UW did not have an EMG test that could confirm that diagnosis.

Treatment for this malady can be over-the-counter pain medications, loose-fitting clothing, and

physical therapy, or medications like gabapentin if needed.

       On December 11, Talley reported falling in his cell and he was sent to the emergency

room at Divine Savior Healthcare in Portage. At this appointment, the provider recommended

that Talley be prescribed 10 tablets of Vicodin for pain in the neck. The next day, Suliene

placed an order for Talley to receive 10 tablets of Vicodin.

       On December 14, Talley fell again and he was sent to the emergency room, where he

was given x-rays of his spine. The emergency room noted no fractures and recommended


                                               5
continuing current pain management. Talley had a series of additional falls following this. I

take Talley to be saying that severe back pain at least in part caused his leg to “give out.”

        On December 17, Suliene ordered another walker for Talley for three months in hopes

that it would help him move better on his own and alleviate the risk of falling. According to

Suliene, there was no known reason for Talley’s repeated falling other than the nerve

compression of his outer thigh. His leg pain should not have been related to his surgery; the

pain should only have been improved by surgery. Medical staff reported that Talley did not

always use his walker, and he was seen throwing his walker in his cell, yet he continued to ask

for more medication. Talley says that he continued to be in pain and that it was difficult to use

the walker, particularly going up and down stairs.

        Throughout the few months after surgery, Talley had a TENS unit available to him

twice daily, but he repeatedly refused it, which led to it being discontinued towards the end of

February 2013. Talley says that it was ineffective in treating his pain. Suliene retired in April

2013.

        Prison doctors following Suliene diagnosed Talley with “post lumbar laminectomy

syndrome” as the result of a “failed back surgery.” Id. at 335. Outside doctors considered

prescribing an implanted “spinal cord stimulator” to treat his pain. Id. at 155, 335. By

December 2013, Talley was prescribed methadone to treat his pain. Talley says that the

methadone treated his pain effectively enough that at one point he was able to walk without

assistance.

        Talley was first seen by defendant Hoffman on February 27, 2014. Talley complained

to Hoffmann of increased back pain and he wanted higher doses of methadone. The parties

agree that Hoffman did not like prescribing methadone and would rather wean him off it.


                                                6
Talley says that Hoffman told him, “The first thing we need to do is get you off this medication.

I don’t like these drugs. They are very bad drugs.” Dkt. 67, ¶ 23. Talley asked Hoffmann if he

knew how bad Talley’s pain was, and Hoffman responded that he did not, and that he had not

read Talley’s file at that point. Hoffman said that he would review Talley’s history and schedule

him for another appointment the next week.

       On March 10, 2014, Hoffmann saw Talley at his cell. Talley refused to come out of his

cell to be examined in the HSU exam room. Instead, he lay on his back and repeated his

complaints of back pain. Later in the day, Hoffmann saw Talley again, and this time he was

able to examine Talley in the HSU exam room. Talley continued to seek an increase in his

methadone prescription. Hoffmann noted that Talley’s deep tendon reflexes remained intact,

so he ordered lab work and noted consideration for an EMG for further evaluation. Hoffman

thought that Talley was exaggerating his symptoms because his reflexes would not remain intact

if his nerves were damaged or compressed. Talley had a history of intravenous drug use, and

Hoffman suspected that Talley was dependent on the medication. Talley disputes that his

reflexes were intact. Hoffman obtained approval to schedule an EMG at UW Hospital to

determine the extent of Talley’s nerve damage.

       On April 2, 2014, Talley was seen again by Hoffman. Talley said that he had to crawl

to the toilet because he was too weak to stand. He said that his pain control was not adequate

at night and his pain was exacerbated by physical therapy. Talley’s EMG was conducted on

April 9. On April 14, Talley met with Hoffman to discuss the EMG results. The report stated

that the results were “consistent with, but not diagnostic for, chronic, inactive right L4 and

tight S1 radiculopathy.” Dkt. 59-1 at 157. From the term “inactive,” I take defendants to be

saying that Talley was not then suffering from radiculopathy and there was no reason for him


                                               7
to be suffering severe back pain. Because of these test results, Hoffman went ahead with his

plan to taper Talley off of methadone. Talley’s final dose was on October 5, 2014.

       Talley says that he suffered more pain because he was weaned off of methadone.

Hoffman says that Talley showed increased mobility during the weaning process, although

Talley denies this.

       Hoffman says that he would have weaned Talley off of methadone regardless of the

EMG results because of the cardiac- and addiction-related risks associated with that drug. After

methadone was completely removed from Talley’s medications, he was still prescribed tramadol

and acetaminophen for pain. Hoffman intended to wean Talley off of tramadol as well, because

of risks associated with narcotic medications, like risk of dependency, withdrawal symptoms,

and tolerance issues. Talley says he never experienced problems with tramadol.

       Besides treatment for pain, Talley brings claims about being denied proper

accommodations for his condition. Inmates may submit a request for a special-needs

accommodation to the “Special Needs Committee.” Members of the committee are appointed

by the warden for the purpose of determining whether an inmate requires a medical restriction

or has a special need based upon a medical necessity. Special needs include things such as a

no-floor or low-bunk placement, having meals in-cell, extra showers, medical equipment such

as splints or braces, and activity or work restrictions. If a treating physician feels that an inmate

needs a special-need item or accommodation, then the physician can also place an order for

that item without seeking approval from the committee, although the doctor may also refer

requests to the committee to assess the necessity of the item or accommodation. Unit managers

did not have the authority to order items or move prisoners, although they would be involved

in a discussion about moving a prisoner once a referral was made by medical staff.


                                                 8
       On February 27, 2014, the committee denied Talley’s request for a cane. On April 24,

2014, the committee denied Talley’s request for daily showers. Talley had already been offered

daily showers on the unit he was on at that time, but he declined, instead taking two a week.

None of the defendants named in this case were on either of the committees that denied his

requests.

       Inmates are offered showers on different days based on the unit they are housed in. In

restrictive housing, showers are offered twice a week on Wednesdays and Saturdays. In

observation status, showers are offered as needed based on the inmate’s length of stay and are

generally offered upon release from observation status. In general population units, showers

are offered once a day.

       For much of the time from Talley’s surgery up to the filing of his complaint, he was in

units that had accessible showers, with rails and without thresholds. But when he was in

restricted-housing units and not in observation, the showers were not accessible. Those periods

were from January 8, 2013 to February 21, 2013; February 27, 2013 to March 20, 2013; and

June 4, 2013 to March 10, 2014. Defendants say that during those times, he accepted the offer

to shower on 69 occasions and refused on 53 occasions. Talley says that his refusals were

because he could not physically accomplish the task.



                                          ANALYSIS

       To succeed on a motion for summary judgment, the moving party must show that there

is no genuine issue of material fact and that he is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “A genuine issue of

material fact arises only if sufficient evidence favoring the nonmoving party exists to permit a


                                               9
jury to return a verdict for that party.” Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692

(7th Cir. 2005). All reasonable inferences from the facts in the summary judgment record must

be drawn in the nonmoving party’s favor. Baron v. City of Highland Park, 195 F.3d 333, 338

(7th Cir. 1999). If the nonmoving party fails to establish the existence of an essential element

on which that party will bear the burden of proof at trial, summary judgment for the moving

party is proper. Celotex, 477 U.S. at 322.

A. Eighth Amendment claims

       Talley alleges that defendants violated his Eighth Amendment rights in various ways in

failing to properly treat his back problems and associated pain.

       The Eighth Amendment prohibits prison officials from acting with deliberate

indifference toward prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04

(1976). A “serious medical need” is a condition that a doctor has recognized as needing

treatment or one for which the necessity of treatment would be obvious to a lay person. Johnson

v. Snyder, 444 F.3d 579, 584–85 (7th Cir. 2006). A medical need is serious if it is life

threatening, carries risks of permanent serious impairment if left untreated, results in needless

pain and suffering, significantly affects an individual’s daily activities, Gutierrez v. Peters, 111

F.3d 1364, 1371–73 (7th Cir. 1997), or otherwise subjects the prisoner to a substantial risk of

serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). For a defendant to be deliberately

indifferent to such a need, the defendant must know of the need and disregard it. Id. at 834.

       Talley also alleges that he fell multiple times from his pain and the lack of adequate

treatment. So I also considered his allegations under an Eighth Amendment theory that

defendants failed to protect plaintiff from the harm that occurred from his falls. To succeed on

this theory, a plaintiff must show that that (1) he faced a “substantial risk of serious harm”


                                                10
and (2) the named prison officials acted with “deliberate indifference” to that risk. Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Brown v. Budz, 398 F.3d 904, 909 (7th Cir. 2005).

       1. Initial oxycodone prescription

       Talley alleges that defendant Suliene canceled the pain medication that he had been

prescribed upon discharge from UW Hospital after 11 days, causing him to suffer severe pain

and withdrawal symptoms. The undisputed facts show that this is not exactly correct. Suliene

did not abruptly cancel the oxycodone; instead, she made an initial decision to modify the

hospital’s discharge plan. Under the hospital’s plan, Talley was to receive 20 mg extended-

release tablets of oxycodone for ten days, and multiple daily 5 to 20 mg doses of oxycodone

concurrently for at least 13 days, with Talley being weaned off the drug after that. Suliene

initially prescribed Talley the 20 mg doses as recommended, but she did not add the concurrent

5 mg doses. Rather, she prescribed two weeks’ worth of 5 mg doses following the 20 mg doses.

But the next day she modified the prescription in a way that appears to have provided less

oxycodone: three 5 mg tablets, four times daily for five days, and then two 5 mg tablets four

times daily as needed, up to 30 tablets for this second period. The 30-tablet restriction starting

on day six meant that if Talley took the maximum doses, he would run out on about day nine.

Which is close to what happened: on November 29, 2012, Talley complained that his

oxycodone order had ended. See Dkt. 59-1, at 111.

       So although Suliene did not “cancel” the hospital’s plan, she did modify it in a way that

ended provision of oxycodone after about nine days. But she also followed the hospital’s

recommendation for gabapentin, tramadol, and acetaminophen. And notably, I do not take

Talley to be saying that his oxycodone prescription was insufficient while he received it. Nor

does he explain his withdrawal symptoms in anything more than conclusory fashion. Given the


                                               11
cocktail of pain medications that Suliene did prescribe for the period past the initial post-

surgical period, no reasonable jury could conclude that Suliene was indifferent to Talley’s pain

when she authored the initial oxycodone regimen.

       2. Pain medication following termination of oxycodone

       But Suliene’s treatment of Talley’s pain after the oxycodone was terminated could be

the result of deliberate indifference. Following the termination of the oxycodone, Talley

frequently complained about the amount of pain he was in. He also fell quite often. From my

own review of Talley’s medical records, he claims to have fallen on at least 11 separate occasions

between December 2012 and March 2013. See Dkt. 59-1, at 65–105. He blames these falls on

the pain, saying that it was so bad that his leg would give out. He also says that his pain was

so severe that he could not walk, so he was forced to crawl around his cell.

       Suliene says that she was not deliberately indifferent to Talley’s pain or physical

condition because she prescribed him pain medication, physical therapy and a TENS unit, and

referred him to an outside provider when he complained of thigh pain. She also gave him two

walkers, one in November 2012 and a different one in December 2012, yet Talley would not

always use a walker, or even throw it against his cell wall. Defendants suggest that Talley was

malingering or seeking narcotic drugs for addiction-based reasons rather than medical ones.

But Talley says that these treatments did not work for him. He says that he was in severe,

disabling pain, but Suliene would not give him stronger medication. He also says that the

walkers were difficult to use, particularly on stairs.

       Whether Suliene was deliberately indifferent is not a question that I can resolve at

summary judgment. I cannot simply credit Suliene’s stated rationale for her decisions and

dismiss the case. See Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016), as amended (Aug. 25,


                                                12
2016) (“[E]xcept in the most egregious cases, plaintiffs generally lack direct evidence of actual

knowledge. Rarely if ever will an official declare, “I knew this would probably harm you, and I

did it anyway!”). Defendants are correct when they say that I must look at the totality of care

that Suliene provided Talley. Id. But a prison medical provider can still violate the Eighth

Amendment despite providing some care, if the provider’s decision is “such a substantial

departure from accepted professional judgment, practice, or standards as to demonstrate that

the person responsible did not base the decision on such a judgment,” or the provider “persists

in a course of treatment known to be ineffective.” Id. at 729–30. That is a matter in dispute.

          This is the type of issue that the Court of Appeals for the Seventh Circuit has suggested

would benefit from recruitment of counsel or appointment of a medical expert. See, e.g., Perez

v. Fenoglio, 792 F.3d 768, 785 (7th Cir. 2015) (litigation is “even more challenging in cases,

like Perez’s, where complex medical evidence (including expert testimony) is needed to assess

the adequacy of the treatment received”); Garner v. Sumnicht, 554 F. App’x 500, 501 (7th Cir.

2014) (“Under these circumstances, the district court should have attempted to recruit a lawyer

for Garner, who appears to be unable to present a case dependent on medical evidence—yet

has enough of a substantive claim that the court cannot dismiss it as obviously deficient.”).

Although Talley has not requested the court’s assistance in recruiting him counsel in this case,

I conclude that this claim has potential merit but that it would be very difficult for him to

proceed further without the assistance of counsel. So I conclude that it is appropriate to recruit

counsel to assist Talley with the complex medical issues raised by this and other claims

surviving summary judgment discussed below.3 Accordingly, I will stay the proceedings pending

recruitment of counsel.


3
    Defendants raise a qualified immunity defense, but it is clearly established that prison officials

                                                  13
       3. Weaning from methadone

       For similar reasons, I will deny defendants’ summary judgment on Talley’s claim

regarding defendant Hoffman’s decision to wean him off methadone. Defendants say that

Hoffman had good reason to be wary of using methadone to treat Talley’s pain even if Talley

was telling the truth about it, and that in any event, tests show that Talley was malingering.

       Disagreements among doctors do not in themselves show that a particular doctor is

acting with deliberate indifference, see, e.g., Berry v. Peterman, 604 F.3d 435, 441 (7th Cir.

2010), but from the various doctors’ treatment decisions here, Hoffman appears to be alone in

his view that Talley doesn’t have anything wrong with him. It is certainly possible that Hoffman

truly believed that Talley was malingering. But that is not the only reasonable inference that

can be drawn from these facts. And Hoffman says that ultimately, he would have weaned Talley

off of narcotic medications regardless whether Talley was telling the truth about his pain. The

legitimacy of weaning a patient off narcotic mediation even if he truly suffered from debilitating

pain is a complex medical question that I have already concluded is beyond Talley’s capabilities.

So I will deny defendants’ motion for summary judgment on this claim.

       4. Hospital-prescribed medication after fall

       Not all of Talley’s claims survive summary judgment. Talley alleged that after one or

more of his falls, he was taken to the hospital, where staff prescribed him painkilling medication

that defendant Suliene would not let him have. But at summary judgment, the only instance

mentioned by either party in which Talley was prescribed drugs after a fall was after his




cannot act with deliberate indifference toward treatment of inmates’ medical needs. This is a
case in which defendants’ immunity depends on disputed facts, so that defense is not available
at this point.


                                               14
December 11, 2012 fall. A doctor prescribed 10 tablets of Vicodin. It is undisputed that Suliene

placed an order for that medication. Talley says that he was never given the medication by CCI

medical staff, but he provides no specifics about this denial, and in particular he does not

suggest that Suliene played any role in this denial. So I conclude that he has failed to meet his

burden of presenting evidence sufficient for a jury to return a verdict in his favor on this claim.

       5. Claims against defendant Melby

       Talley brings Eighth Amendment medical care and failure-to-protect claims against

defendant Unit Manager Melby for failing to move him to a new unit or provide him with

better accommodations. But defendants state that Melby did not have the authority to provide

Talley with accommodations in his cell; that was the Special Needs Committee’s or a doctor’s

responsibility. They provide evidence showing that the committee denied Talley’s request for

a cane, and I have already discussed Suliene’s provision of walkers. Talley asserts, without any

supporting evidence, that Melby “was the responsible party” for controlling his

accommodations, but his unsupported say-so is not enough to create a genuine dispute of

material fact. With regard to his cell assignment, had there been a referral from medical staff

to move Talley to a special unit, Melby would likely have been involved in that decision-making

process. But Talley never received such a referral, so Melby was never involved in discussions

about movement to a special unit, and he could not initiate those discussions himself. Melby

cannot be held liable for failing to do something he had no responsibility for. See Burks v.

Raemisch, 555 F.3d 592, 596 (7th Cir. 2009) (rejecting “contention that any public employee

who knows (or should know) about a wrong must do something to fix it”). So I will grant

summary judgment in defendants’ favor on the claims against Melby.




                                                15
B. Rehabilitation Act

       Talley also brings a claim that prison officials violated the Rehabilitation Act, 29 U.S.C.

§ 701 et seq., by failing to provide him with showers that he could access despite being disabled

by back pain. To establish a violation of the Rehabilitation Act, Talley must show that (1) he

is a qualified person (2) with a disability and (3) the DOC denied him access to a program or

activity because of his disability. Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 672 (7th Cir.

2012). “An otherwise qualified person is one who is able to meet all of a program’s requirements

in spite of his handicap, with reasonable accommodation.” Knapp v. Northwestern Univ., 101

F.3d 473, 482 (7th Cir. 1996) (internal quotation omitted). Disability includes the limitation

of one or more major life activities, which includes care for oneself, see 42 U.S.C.

§ 12102(2)(A). In the context of cases like this one, “refusing to make reasonable

accommodations [for a program or activity] is tantamount to denying access.” Jaros, 684 F.3d

at 672. In screening the complaint, I considered access to showers to be a “program or activity,”

Dkt. 28, at 8, and defendants do not challenge that assessment. Whether a requested

accommodation is reasonable is highly fact-specific and determined on a case-by-case basis by

balancing the cost to the defendant and the benefit to the plaintiff. Bronk v. Ineichen, 54 F.3d

425, 429 (7th Cir. 1995).

       Defendants show that for much of the time at issue in this case, Talley was in units with

accessible showers. But there were extended periods when he was not, so the mere fact that he

was often accommodated is not enough to defeat the claim. Defendants also say that Talley

showered 69 times during his stints in the units without accessible showers, and he refused 53

times, over periods totaling about 11 months. The sheer number of shower opportunities is not

particularly helpful here. Talley was offered two showers a week, which is compatible with the


                                               16
Eighth Amendment, see, e.g., Davenport v. DeRobertis, 844 F.2d 1310, 1316 (7th Cir. 1988), but

Talley says that the reason he refused showers was his physical incapability.

       If Talley missed the occasional shower because of physical problems, the Rehabilitation

Act might not apply. But Tally refused almost half the opportunities, and many of the refusals

were bunched together. My own review of the shower logs provided by defendants, Dkt. 61-2,

shows that Talley appears to have not showered at all for significant chunks of time.4 For

instance, he appears to have gone without a shower from February 9, 2013, to March 6, 2013,

and from October 5, 2013, to November 25, 2013. If the true reason for these gaps was Talley’s

physical inability to use the non-accessible showers, this data could support a Rehabilitation

Act claim.

       Defendants also contend that the claim should be dismissed because Talley did not ask

for or receive a shower accommodation from the Special Needs Committee. In most situations,

a plaintiff must first request a reasonable accommodation before any liability for failure to

accommodate is triggered. Jovanovic v. In-Sink-Erator Div. of Emerson Elec. Co., 201 F.3d 894, 899

(7th Cir. 2000). The one special-needs request he made regarding showers was for daily

showers, which is not the issue here. But Talley says that he repeatedly asked defendant Melby

to be moved to a different unit, with accessible showers.

       The proposed findings showing that it was not Melby’s responsibility to reassign

prisoners is enough for Melby to escape Eighth Amendment liability, but it is enough to let the

state off the hook on a Rehabilitation Act claim? Defendants say that Talley didn’t make a


4
  The logs appear to be taken from more than one log book, the pages are not completely
arranged in date order, and some pages are missing dates. The page numbers of the various
documents provide insight into the sequence of the dates on which prisoners were offered
showers. I will resolve any ambiguities in those dates in Talley’s favor.


                                               17
request through the proper channel—the Special Needs Committee. But they do not develop

this argument; in particular, they do not provide authority suggesting that a request must be

placed through the particular channel designated by the defendant to meet the notice element

of a Rehabilitation Act claim. Given Talley’s medical history, history of falls, and the provision

of walkers, it is fair to say that prison officials were well aware that Talley claimed to be disabled

by his back problems, yet they still failed to accommodate his access to showers for long

stretches of time. So I will deny defendants’ motion for summary judgment on this claim.



                                          CONCLUSION

       The following claims survive summary judgment:

           •   Eighth Amendment claims against defendant Suliene for failing to provide
               Talley with adequate pain medication after he complained following termination
               of oxycodone.

           •   An Eighth Amendment claim against defendant Hoffman for weaning Talley off
               methadone.

           •   A Rehabilitation Act claim against the state for failing to provide Talley with
               accessible showers.

I will strike the upcoming trial date and associated pretrial deadlines, and a new schedule will

be set following recruitment of counsel for Talley.



                                              ORDER

       IT IS ORDERED that:

       1. DOC Secretary Cathy A. Jess is substituted for defendant Jon E. Litscher.

       2. Plaintiff Timothy Talley’s motion for copies of court documents, Dkt. 60, is
          GRANTED. Defendants are directed to provide plaintiff with copies of docket nos.
          1 to 48.



                                                 18
3. Defendants’ motion for an extension of time to file responses to plaintiff’s proposed
   findings of fact, Dkt. 70, is GRANTED.

4. Defendants’ motion for summary judgment, Dkt. 52, is GRANTED in part and
   DENIED in part as discussed in the opinion above.

5. Defendants Melby and Doe are DISMISSED from the case.

6. The schedule in this case is STRUCK and proceedings are STAYED pending
   recruitment of counsel for plaintiff. If I find counsel willing to represent plaintiff, I
   will advise the parties of that fact. Soon thereafter, a status conference will be held
   to establish a new schedule for resolution of the case.

Entered October 23, 2018.

                                      BY THE COURT:

                                      /s/
                                      ________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                        19
